DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The reference to the listening window being triggered in claims 5-7 is vague and indefinite since base claim 4 only refers to a listening window being identified.  The term “identified” does not equate to the term “triggered.”  The examiner will assume it was the applicant’s intent in claim 4 to refer to the triggering of a listening window when it is determined that the QTc is abnormal for a majority of sequential heart beats, when treating the claim on the merits.  Related comments apply to similarly worded apparatus claims 14-16.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) the mentally performable (or with pen and paper) abstract idea of performing a mathematical analysis of at least a portion of the electrocardiographic waveform data to provide cardiac analytics; detecting, by the system, from the cardiac analytics, within the at least the portion of the electrocardiographic waveform data: a pathologically prolonged QT interval; and an R on T premature ventricular contraction and/or a ventricular tachycardia; and generating, by the system, an actionable alert when the pathologically prolonged QT interval and the R on T premature ventricular contraction and/or the ventricular tachycardia are detected, wherein the actionable alert is displayed with a visualization of the cardiac analytics.  This judicial exception is not integrated into a practical application because there is no improvement to the functioning of a computer as the computer (processor system) merely functions as a tool upon which the abstract idea is performed (see MPEP 2106.05(a)). There is no particular treatment or prophylaxis for a disease or medical condition but merely diagnostics (see Vanda Memo).  There is no particular machine being used other than a generic processor.  As stated in MPEP 2106.05(b), a general purpose computer does not qualify as a particular machine.  There is no transformation or reduction of a particular article to a different state or thing (data is received, processed and displayed; see MPEP 2106.05(c)).  References to electrocardiographic waveform data do not link the judicial exception to the ECG art in any meaningful way (see MPEP 2106.05(e), Vanda).  The claim(s) 
	No additional elements are found in claims 2-9 or 11-17.  Limitations in said claims are mentally performable (or with pen and paper) abstract ideas.
	Specifically regarding claim 10 and the additional elements of a non-transitory memory, a processor and a wireless transceiver (all other limitations representing a mentally performable abstract idea), said elements and their combination merely act as a tool upon which the abstract idea is performed.  The non-transitory memory, processor and a wireless transceiver are recited with a high level of generality.  The memory and processor are generic and in combination form the basic building blocks of any computerized system.  The applicant merely indicates that the computing device includes a processor with access to memory such that executable instructions can be performed.  They individually and in combination have been known since the dawn of computing devices and are clearly WURC.  The wireless transceiver is considered an insignificant extra-solution element since its function is to merely transmit the results of the performance of the judicial exception for alert and/or visualization.  Such an element would be required in any performance of the abstract idea.  The reference to a wireless transceiver does not link the element in any meaningful way to the judicial exception.  Wireless transmission is WURC in many disciplines as it offers a convenient way to 
	Regarding claim 18, and its reference to cellular, Bluetooth and WiFi capabilities, such configurations are insignificant with respect to the performance of the judicial exception and WURC in communications as they are standardized methods of communicating data.  The applicant further indicates that any wireless manner of transmitting data is acceptable in par. 0072 (“[t]he wireless transmitter can communicate according to one or more protocols, including Bluetooth, cellular, WiFi, or the like [emphasis added]”).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shusterman (Pub. No. 2013/0231947).
Regarding claim 1, Shusterman discloses a method comprising: receiving, by a system comprising a processor 41, electrocardiographic waveform data from a wearable device associated with a patient (see par. 0004); performing, by the system, a mathematical analysis of at least a portion of the electrocardiographic waveform data to provide cardiac analytics (analysis of ECG data); detecting, by the system, from the cardiac analytics, within the at least the portion of the electrocardiographic waveform data: a pathologically prolonged QT interval (see pars. 0055, 0118); and an R on T premature ventricular contraction and/or a tachycardia (see pars. 0055, 0118); and generating, by the system, an actionable alert when the pathologically prolonged QT interval and the R on T premature ventricular contraction and/or the tachycardia are detected (alarms, par. 0118), wherein the actionable alert is displayed with a visualization of the cardiac analytics (par. 0004; data and alarms sent to mobile devices and healthcare professionals).
	While Shusterman does not explicitly indicate that the tachycardia is ventricular, one of ordinary skill in the art would have considered the method and system of 
	Regarding claims 2 and 11, whether a prolonged QT interval, the R on T premature contraction and/or the tachycardia co-occur depends on the state of the patient at any particular time and is independent of the invention.
Regarding claims 3 and 12, Shusterman discloses that there is a need to transmit for analysis and viewing presentation a variety of electrocardiographic data, with typical features being RR duration (i.e., RR interval), QT intervals, ST-segment amplitudes, significant changes, abnormalities, etc. (see pars. 0012, 0016, 0017).  
	Regarding claims 4-7 and 13-16, since base claim 3 (or claim 12 in the case of claim set 13-16) states that cardiac analytics comprises at least one of an RR interval, an RT interval, a QT interval, and a corrected QT interval (QTc), prior art need not necessarily contain reference to a corrected QT interval for it to read on claims 3 and 4-7 (i.e., prior art containing element A would read on any claim reciting “…at least one of A, B and C,” as well as claims dependent thereon which place additional limitations on the B and/or C options).
The limitations of claims 8, 9, 17 and 18 are clearly disclosed by Shusterman.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nielsen and Luczyk disclose issuing alarms based on R-on-T and ventricular tachycardia detection. Hadley discusses QT correction prior to assessing an abnormal state.  Freeman discloses that a QT correction may be a metric extracted from the ECG data for analysis assistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
March 12, 2022